Citation Nr: 1028322	
Decision Date: 07/29/10    Archive Date: 08/10/10

DOCKET NO.  08-19 842A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Whether new and material evidence has been received in order 
to reopen a claim of entitlement to service connection for a back 
disorder.

2.  Entitlement to a compensable rating for residuals of a left 
middle finger fracture.

3.  Entitlement to service connection for a growth/infection 
between the eyes.

4.  Entitlement to service connection for a bilateral leg 
disorder.

5.  Entitlement to service connection for broken arches of the 
bilateral feet.

6.  Entitlement to service connection for ringworm.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1945 to February 
1946.

The Veteran's claims come before the Board of Veterans' Appeals 
(Board) on appeal from an April 2007 rating decision issued by 
the Department of Veterans Affairs' (VA) Regional Office (RO) in 
St. Petersburg, Florida.  

The Veteran was afforded a personal hearing before a Decision 
Review Officer sitting at the RO in June 2008; a transcript of 
that hearing is associated with the claims file.  In his July 
2008 substantive appeal (on VA Form 9), the Veteran requested a 
hearing before a Veterans Law Judge sitting at the RO.  In a 
February 2010 statement, the Veteran indicated that he does not 
want a hearing.  Based upon this statement, the Board finds that 
the Veteran has withdrawn his request for a Board hearing and 
will proceed with this appeal.  

The issue of entitlement to service connection for 
arthritis of the bilateral hands has been raised by the 
record in the Veteran's January 2008 notice of 
disagreement, but has not been adjudicated by the Agency 
of Original Jurisdiction (AOJ).  Therefore, the Board does 
not have jurisdiction over it, and it is referred to 
the AOJ for appropriate action.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of whether new and material evidence has been received 
in order to reopen a claim of entitlement to service connection 
for a back disorder, entitlement to service connection for a 
bilateral leg disorder, and entitlement to a compensable rating 
for residuals of a left middle finger fracture are addressed in 
the REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, D.C.


FINDINGS OF FACT

1.  The Veteran does not have a current diagnosis of a growth or 
infection between the eyes.

2.  The Veteran does not have a current diagnosis of broken 
arches of the bilateral feet.

3.  The Veteran does not have a current diagnosis of ringworm.


CONCLUSIONS OF LAW

1. Service connection for a growth/infection between the eyes, 
claimed as Lyme disease, is not warranted.  38 U.S.C.A. §§ 1110, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 
(2009). 


2.  Service connection for broken arches of the bilateral feet is 
not warranted.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2009).

3.  Service connection for ringworm is not warranted.  38 
U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance. 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2009).  Proper VCAA notice must inform 
the claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
United States Court of Appeals for Veterans Claims (Court) held 
that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim.  Those five elements include: 1) appellant 
status; 2) existence of a disability; 3) a connection between the 
appellant's service and the disability; 4) degree of disability; 
and 5) effective date of the disability.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held 
that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on the claim for VA 
benefits.

The Board finds that the content requirements of a duty to assist 
notice have been fully satisfied.  See 38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b).  Letters from the RO dated in November 2006, 
January 2007, and February 2007 provided the Veteran with an 
explanation of the type of evidence necessary to substantiate his 
service connection claims, as well as an explanation of what 
evidence was to be provided by him and what evidence the VA would 
attempt to obtain on his behalf.  The letters also provided the 
Veteran with information concerning the evaluations and effective 
dates that could be assigned should service connection be 
granted, pursuant to Dingess/Hartman, supra.  VA has no 
outstanding duty to inform the Veteran that any additional 
information or evidence is needed.

VA has a duty to assist the Veteran in the development of the 
claims.  This duty includes assisting the Veteran in the 
procurement of service treatment records (STRs) and pertinent 
treatment records and providing an examination when necessary.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Here, the Board finds that all relevant facts have been properly 
developed, and that all evidence necessary for equitable 
resolution of the issues have been obtained.  The Veteran's STRs 
as well as all identified and relevant post-service treatment 
records have been obtained.  The RO conducted a search for the 
Veteran's Social Security Administration (SSA) records.  The RO 
was informed in a letter dated in March 2008 that no records were 
available.  The Board does not have notice of any additional 
relevant evidence which is available but has not been obtained.  

The Board notes that the Veteran has not been provided with a VA 
examination and a medical opinion has not been obtained in order 
to determine whether his claimed growth or infection between the 
eyes, broken arches of the bilateral feet, or ringworm is related 
to his military service. However, as will be discussed below, 
there is no evidence of record that demonstrates a current 
disability of a growth or infection between the eyes, broken 
arches of the bilateral feet, or ringworm.  Thus, a remand to 
obtain an examination and/or opinion is not required, as there is 
no competent lay or medical evidence of a current diagnosed 
disability or persistent or recurrent symptoms of disability.  
See 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 
79 (2006) (discussing circumstances when a VA examination is 
required).  Moreover, the Court has held that "VA must consider 
lay evidence but may give it whatever weight it concludes the 
evidence is entitled to" and mere conclusory generalized lay 
statement that service event or illness caused the claimant's 
current condition is insufficient to require the Secretary to 
provide an examination.  Waters v. Shinseki, 601 F.3d 1274, 1278 
(2010).   

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by the VA to obtain evidence 
necessary to substantiate the Veteran's claims.  Therefore, no 
further assistance to the Veteran with the development of 
evidence is required.


II.  Analysis

The Veteran contends that he was treated for a growth/infection 
between his eyes, broken arches of the bilateral feet, and 
ringworm during service.  Therefore, he alleges that service 
connection for such disorders is warranted.

Service connection may be granted for a disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may 
also be granted for any disease diagnosed after discharge, when 
all of the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

Direct service connection may not be granted without evidence of 
a current disability; evidence of in-service incurrence or 
aggravation of a disease or injury; and evidence of a nexus 
between the claimed in-service disease or injury and the present 
disease or injury.  38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.  See 
also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 
604 (Fed. Cir. 1996) [(table)].

Alternatively, service connection may be established under 38 
C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a 
chronic disease in service or during an applicable presumption 
period under 38 C.F.R. § 3.307 and (ii) present manifestations of 
the same chronic disease, or (b) when a chronic disease is not 
present during service, evidence of continuity of symptomatology. 

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
matter, the Secretary shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

In regards to the first element, since filing his claims for 
service connection in September 2006, the evidence of records 
fails to demonstrate current diagnoses of a growth or infection 
between the eyes, broken arches of the bilateral feet, or 
ringworm.  In this regard, the Veteran has not reported 
complaints of or sought treatment for an infection or growth 
between his eyes, broken arches of his feet, or ringworm since 
filing his claims.  Referable to his claimed infection or growth 
between his eyes, he indicated in his January 2008 notice of 
disagreement that he had been on antibiotics, to include Cipro, 
since 2000.  However, the Board notes that his post-service 
treatment records fail to show that Cipro was prescribed or that 
he was ordered to take antibiotics for any growth or infection 
between the eyes.  Pertinent to his claims of broken arches of 
the bilateral feet and ringworm, the Veteran only describes in-
service treatment.  Additionally, referable to ringworm, he 
specifically indicated in his January 2008 notice of disagreement 
that he was treated for such in service, but did not have a 
problem with such at the present time.

Moreover, the Veteran's post-treatment records are negative for 
any growth or infection between the eyes, broken arches of the 
bilateral feet, and ringworm.  Additionally, while the Veteran is 
competent to report symptoms of such disorders as well as testify 
to the existence of a growth or broken arches, he has not 
reported such; rather, he only references in-service treatment.  
See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Barr 
v. Nicholson, 21 Vet. App. 303 (2007).

Therefore, there is no evidence that the Veteran has current 
diagnoses of a growth or infection between the eyes, broken 
arches of the bilateral feet, or ringworm.  In this regard, the 
Court has held that in the absence of proof of a present 
disability, there can be no valid claim for service connection.  
See Degmetich v. Brown, 104 F.3d 1328 (1997); Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992); McClain v. Nicholson, 21 
Vet. App. 319 (2007) (the current disability requirement for a 
service connection claim is satisfied if the claimant has a 
disability at the time the claim is filed or during the pendency 
of that claim).  Therefore, service connection is not warranted 
for such claimed disorders.

The Board has considered the applicability of the benefit of the 
doubt doctrine.  However, the preponderance of the evidence is 
against the Veteran's claims of entitlement to service connection 
for a growth/infection between the eyes, broken arches of the 
bilateral feet, and ringworm.  As such, that doctrine is not 
applicable in the instant appeal, and his claims must be denied. 
38 U.S.C.A. § 5107.



ORDER

Service connection for a growth/infection between the eyes is 
denied.

Service connection for broken arches of the bilateral feet is 
denied.

Service connection for ringworm is denied.


REMAND

Inasmuch as the Board regrets the additional delay of this 
matter, a remand is required before the Veteran's claims of 
whether new and material evidence has been received in order to 
reopen a claim of entitlement to service connection for a back 
disorder, entitlement to service connection for a bilateral leg 
disorder, and entitlement to a compensable rating for residuals 
of a left middle finger fracture can be properly adjudicated.  

With respect to the Veteran's application to reopen his 
previously denied claim of entitlement to service connection for 
a back disorder, the Board notes that the April 2007 rating 
decision denied reopening the claim. Thereafter, in January 2008, 
the Veteran submitted a notice of disagreement to the AOJ as to 
such denial.  In this regard, while he did not specifically 
discuss such claim, he stated that he disagreed with the findings 
of the April 2007 in its entirety.  When there has been an 
initial AOJ adjudication of a claim and a notice of disagreement 
as to its denial, the claimant is entitled to a statement of the 
case.  See 38 C.F.R. § 19.26.  Thus, remand for issuance of a 
statement of the case on this issue is needed.  Manlincon v. 
West, 12 Vet. App. 238 (1999).  But this issue will be returned 
to the Board after issuance of the statement of the case only if 
perfected by the filing of a timely substantive appeal.  See 
Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).

Pertinent to the Veteran's claim of entitlement to service 
connection for a bilateral leg disorder, the Board finds that a 
remand is necessary in order to obtain outstanding, relevant 
treatment records.  In this regard, the Veteran's representative 
indicated in a December 2009 communication that the Veteran broke 
his hip.  Additionally, the Veteran indicated in a March 2010 
Authorization and Consent to Release Information to VA (VA Form 
21-4142) that he had been treated at the Regional Medical Center 
Bayonet Point for a broken knee in December 2009.  Therefore, on 
remand, such outstanding, relevant treatment records should be 
obtained. 

Relevant to the Veteran's increased rating claim, the Board 
observes that an unappealed rating decision of October 1947 
granted service connection for the Veteran's left index finger.  
In September 2006, the Veteran filed his claim for an increased 
rating for his service-connected finger.  In February 2007, the 
Veteran was provided a VA compensation examination to determine 
the current severity of his service-connected left index finger.  
In an April 2008 statement, the Veteran indicated that he is 
service-connected for the wrong finger.  In a July 2008 rating 
decision, the RO determined that there was a clear and 
unmistakable error found in the October 1947 rating decision, and 
the RO changed the service-connected diagnosis to the Veteran's 
left middle finger.  However, following this determination, the 
RO did not provide the Veteran with a new VA compensation 
examination to ascertain the current severity of his now service-
connected left middle finger.  See Caffrey v. Brown, 6 Vet. App. 
377 (1994).  The Court has held that when a Veteran alleges that 
his service-connected disability has worsened since he was 
previously examined, a new examination may be required to 
evaluate the current degree of impairment.  See Snuffer v. Gober, 
10 Vet. App. 400, 403 (1997) (finding a Veteran is entitled to a 
new examination after a two-year period between the last VA 
examination and the Veteran's contention that the pertinent 
disability had increased in severity).  Since filing his claim 
for an increased rating, the Veteran has not been provided an 
examination to assess the current level of severity of the 
Veteran's service-connected left middle finger.  Therefore, a 
remand is required in order to afford the Veteran this 
examination.

Additionally, the record reflects that the Veteran receives 
treatment at the VA facilities located in Manatee and Bay Pines, 
Florida.  Records dated through June 2008 are contained in the 
claims file.  While on remand, any additional, outstanding 
records dated from June 2008 to the present from such facilities 
should be obtained for consideration in the Veteran's appeal.

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

1.  Provide the Veteran with statement of the 
case on the issue of whether new and material 
has been received in order to reopen a claim 
of entitlement to service connection for a 
back disorder.  Please advise the Veteran of 
the time period in which to perfect his 
appeal.  If the Veteran perfects his appeal 
of this issue in a timely fashion, then 
return the case to the Board for its review, 
as appropriate.

2.  Request that the Veteran identify all 
treatment providers for his bilateral leg 
disorder and left middle finger.  After 
obtaining any necessary authorization forms, 
obtain treatment records from the VA 
facilities in Manatee and Bay Pines, Florida, 
dated from June 2008 to the present and the 
Regional Medical Center Bayonet Point dated 
in December 2009.  All reasonable attempts 
should be made to obtain such records.  If 
any records cannot be obtained after 
reasonable efforts have been made, issue a 
formal determination that such records do not 
exist or that further efforts to obtain such 
records would be futile, which should be 
documented in the claims file.  The Veteran 
must be notified of the attempts made and why 
further attempts would be futile, and allowed 
the opportunity to provide such records, as 
provided in 38 U.S.C.A. § 5103A(b)(2) and 
38 C.F.R. § 3.159(e).

3.  After all outstanding records have been 
associated with the claims file, the Veteran 
should be afforded an appropriate VA 
examination to determine the current nature 
and severity of his residuals of a left 
middle finger fracture.  The claims file, to 
include a copy of this Remand, must be made 
available to and be reviewed by the examiner.  
Any indicated evaluations, studies, and tests 
should be conducted.  

The examiner should discuss all findings in 
terms of the diagnostic codes, particularly 
diagnostic code 5229.  The pertinent rating 
criteria must be provided to the examiner, 
and the findings reported must be 
sufficiently complete to allow for rating 
under all alternate criteria.  All 
manifestations of the Veteran's residuals of 
a left middle finger fracture should be 
addressed with specificity, with 
consideration of the medical and lay evidence 
of record.

4.  Relevant to the Veteran's claim of 
entitlement to service connection for a 
bilateral leg disorder, any additionally-
indicated development, to include affording 
the Veteran any contemporary examinations or 
obtaining any opinions deemed necessary for 
the appropriate adjudication of the claim, 
should be conducted.

5.  After completing the above, and any other 
development as may be indicated by any 
response received as a consequence of the 
actions taken in the preceding paragraphs, 
the Veteran's claims should be readjudicated 
based on the entirety of the evidence.  If 
the claims remain denied, the Veteran and his 
representative should be issued a 
supplemental statement of the case.  An 
appropriate period of time should be allowed 
for response.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2009).



______________________________________________
A. JAEGER
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


